DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for continued examination of application 15/864,739 (01/08/18) filed on 07/30/20.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Re Claims 1 - 14:  Alice 101

ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception  NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 1 - 14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
1:  Statutory Category
Applicant’s claimed invention, as described in independent claim 6, is/are directed to a process (i.e. method).

2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity
The claim as a whole recites a method of organizing human activity.  The claimed invention involves storing family information and an account associated with the family information, wherein the family information includes a plurality of identifiers of portable devices and credit information; receiving, from a portable device, a request for using an amount of monetary value in the account, the request including an identifier of the portable device; and  37confirming that the identifier is in the family information and decreasing a balance of the account by the amount when the balance is sufficient, which is a fundamental economic principles or practices (account associated with family information; request for using an amount of monetary value in the account); commercial or legal interactions (account associated with family information; request for using an 

The mere nominal recitation of the receipt of the request “from a portable device” does not take the claim out of the method of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Mental Processes

The claim recites limitations directed to 3 storing family information and an account associated with the family information, wherein the family information includes a plurality of identifiers of portable devices and credit information; receiving, from a portable device, a request for using an amount of monetary value in the account, the request including an identifier of the portable device; and  37confirming that the identifier is in the family information and decreasing a balance of the account by the amount when the balance is sufficient.   

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind.   That is, nothing in the claim element precludes the steps from practically being performed in the mind.  For example, the claim encompasses the user manually storing family information and an account associated with the family information, wherein the family information includes a plurality of identifiers of portable devices and credit information; receiving, from a portable device, a request for using an amount of monetary value in the account, the request including an identifier of the portable device; and  37confirming that the identifier is in the family information and decreasing a balance of the account by the amount when the balance is sufficient.  
 
The mere nominal recitation of interaction with a generic computer does not take the claim limitation out of the mental processes grouping.  This/these limitation(s) recite a mental process. Thus, the claim recites an abstract idea.

PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
The claim recites the combination of additional elements of “wherein the portable device includes an IC chip having an antenna that performs near field communication, a value processing unit and an electronic money storage unit”.  The components (e.g., “IC chip having an antenna”, “value processing unit”, “electronic money storage unit”) are data storage (e.g., “storing” step(s) as claimed); (b) data receipt/ transmission (e.g., “receiving” etc. step(s) as claimed); and (c) data processing (e.g., “confirming” etc. step(s) as claimed)).  The element(s) is/ are recited at a high level of generality (i.e., as general means of gathering information associated with a request for using an amount of monetary value in an account associated with family information, which is a form of insignificant extra-solution activity.  The step(s) are also recited at a high level of generality since the claims are silent regarding any machine that performs the steps or acts performed and even if explicitly recited would merely automate the step(s).  Even if recited, machine limitations would be no more than mere instructions to apply the exception using generic computer components.  Accordingly, the element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.  NOTE:  Although the steps or acts performed are consistent with those performed by the “electronic money server” as described in claim 11 and applicant’s specification as filed 01/08/18, claim 6 is silent regarding any device actually performing the steps or acts.  The claimed invention does interact with another, non-claimed device (i.e., “portable device”) for the receipt of a request. (a)  The claim is from the perspective of an entity (currently unclaimed) that is performing the actively recited steps (i.e., “storing”, “receiving”, “confirming”) and interacting with the “portable device”, not the “portable device” itself.  The entity (currently unclaimed) is merely interacting with the “portable device” for receipt of the request.

Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner.

2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial 
Furthermore, the additional element(s) under STEP 2A Prong 2 have been evaluated in STEP 2B to determine if it is more than what is well-understood, routine conventional activity in the field.   Applicant’s specification as filed 01/08/18 does not provide any indication that the claimed invention is directed to anything other than generic, off-the-shelf computer components.  Furthermore, the prosecution history of the instant application provides Dunn, Fujita, Lulic and Kawai operating in a similar environment, suggesting performing tasks such as (a) data storage (e.g., “storing” step(s) as claimed); (b) data receipt/ transmission (e.g., “receiving” etc. step(s) as claimed); and (c) data processing (e.g., “confirming” etc. step(s) as claimed) are well understood, routine and conventional.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant (a) data storage (e.g., “storing” step(s) as claimed); (b) data receipt/ transmission (e.g., “receiving” etc. step(s) as claimed); and (c) data processing (e.g., “confirming” etc. step(s) as claimed) are well understood, routine and conventional.  Versata Dev. Group, OIP Techs court decisions cited in MPEP § 2106.05(D) (ii) indicate storing and retrieving information in memory is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
For these reasons, there is no invention concept in the claim, and thus the claim is ineligible.
Dependent claims 7 - 10 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent apparatus claim 1 and independent system claim 11 is/are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims.  The components (i.e., “data storage unit”, “communication unit”, “management unit”, “portable device”, “built-in IC chip”, “electronic money server” etc.) described in independent apparatus claim 1 and independent system claim 11, adds nothing of substance to the underlying abstract idea.  At best, the product (apparatus, system) recited in the claim(s) are merely providing an environment to implement the abstract idea.  NOTE:  The steps or acts performed in claim 1 are consistent with those performed by method claim 6, the “electronic money server” as described in claim 11 
NOTE:  Claim 11 is the only independent claim to explicitly recite the two machine(s) from whose perspective the invention is being claimed (i.e., “portable device”, “electronic money server”).  Furthermore, claim 11 is the only independent claim to explicitly recite steps or acts performed by the “portable device’ as a requirement of the claimed invention.  The role of the “portable device” appears nominal to the claimed invention though because the portable device’s only role appears to be the transfer of data (i.e., “send a request …..”).  The claim also recites “a built-in IC chip storing an identifier and having an antenna configured to perform near field communication, a value processing unit and an electronic money storage unit”.  The role of the limitation is nominal since the “electronic money server” never actually receives the “identifier” from the “portable device”, never actually engages in “near field communication” with the “portable device” and the claim is completely silent regarding a role for the “value processing unit” and “electronic money storage unit”.  With respect to the “electronic money server”, although the steps or acts are performed by units (e.g., “data storage unit including a memory”, “communication unit”, “management unit”), it is unclear whether these units are exclusively software, hardware or a combination thereof.

Dependent claims 2 - 5  and 12 - 14 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, omitting essential elements and/ or omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the steps, the elements and/ or the necessary structural connections.  See MPEP § 2172.01.  The omitted steps, omitted elements and/ or omitted structural cooperative relationships are:
Claims 1 and 6 recite, “wherein the portable device includes an IC chip having an antenna that performs near field communication, a value processing unit and an electronic money storage unit;”
The role of limitation is unclear since the “information processing apparatus” in claim 1/ unknown, unclaimed entity in claim 6 never actually receives the “identifier” from the “portable device”, never actually engages in “near field communication” with the “portable device” and the claim is completely silent regarding a role for the “value processing unit” and “electronic money storage unit”.
Claim 11 recites, “a built-in IC chip storing an identifier and having an antenna to perform near field communications, a value processing unit and an electronic money storage unit;”
The role of limitation is unclear since the “electronic money server” never actually receives the “identifier” from the “portable device”, never actually engages in “near field 
NOTE:  The specific language used is not required, but is intended as an aide to the applicant in overcoming one or more of the objections and/ or rejections noted in this office action.  Alternative language may be proposed.  Please indicate where support may be found in applicant’s specification for any amendments made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunn, US Pub. No. 2004/039694 in view of Lulic, US Pub. No. 2008/0103890.
Re Claim 1:  Dunn discloses an information processing apparatus, comprising: 
a data storage unit including a memory configured to store family information and an account associated with the family information, wherein the family information includes a plurality of identifiers of portable devices (Dunn, abstract, [0043] [0049] [0050] [0068] [0069] [0072], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.); 
a communication unit configured to receive a request for using an amount of monetary value in the account from a portable device, the request including an identifier of the portable device (Dunn, [0049] [0053] [0063] [0065] [0073], See also MPEP § 2103 I. C. MPEP § 2111.04 interpreted akin to a “wherein” clause that is not further limiting of the claimed invention.); 
and a management unit configured to confirm that the identifier is in the family information (Dunn, ]0053] [0056] [0064] [0065] [0073]) and decrease a balance of the account by the amount of monetary value when the balance is sufficient (Dunn, ]0053] [0056] [0064] [0065] [0073]).  
	Dunn fails to explicitly disclose:
wherein the portable device includes an IC chip having an antenna that performs near field communication, a value processing unit and an electronic money storage unit;

wherein the portable device includes an IC chip having an antenna that performs near field communication, a value processing unit and an electronic money storage unit (Lulic, [0027] [0028] [0034] [0036], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.  NOTE:  The claimed invention is not from the perspective of the “portable device” or it’s components (e.g., “IC chip having an antenna”, “value processing unit”, “electronic money storage unit”);
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Dunn by adopting the teachings of Lulic to provide a communication unit configured to receive a request for using an amount of monetary value in the account from a portable device, the request including an identifier of the portable device,wherein the portable device includes an IC chip having an antenna that performs near field communication, a value processing unit and an electronic money storage unit;
	One would have been motivated to improve the ease and convenience of communication between devices.
The claimed invention uses a known technique to improve a similar method in the same way.  The claimed invention applies a known technique to a known method ready for improvement to yield predictable results.  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Claims 2, 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunn in view of Lulic as applied to claim 1 above, and further in view of Kawai, US Pat. No. 6,764,001.
Re Claim 2:  Dunn in view of Lulic discloses the claimed invention supra but fails to explicitly disclose wherein the data storage unit is further configured to store credit information, wherein the information processing apparatus further comprises a credit acquisition unit configured to acquire credit from a credit server using the credit information when the balance is insufficient. 
	Kawai discloses:
wherein the data storage unit is further configured to store credit information (Kawai, abstract, col. 2, lines 4 - 6; col. 4, line 66+ - col. 5, line 2; col. 8, lines 44 - 50; col. 9, lines 48 - 58; col. 10, lines 40 - 48; col. 12, lines 30 - 42; col. 13, lines 41 - 47), 
wherein the information processing apparatus further comprises a credit acquisition unit configured to acquire credit from a credit server using the credit information when the balance is insufficient (Kawai, abstract, col. 2, lines 4 - 6; col. 4, line 66+ - col. 5, line 2; col. 8, lines 44 - 50; col. 9, lines 48 - 58; col. 10, lines 40 - 48; col. 12, lines 30 - 42; col. 13, lines 41 - 47). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Dunn in view of Lulic by adopting the teachings of Kawai to provide wherein the data storage unit is further configured to store credit information, wherein the information processing apparatus further comprises a 
	One would have been motivated to improve the timeliness and accuracy of accounts.
The claimed invention uses a known technique to improve a similar method in the same way.  The claimed invention applies a known technique to a known method ready for improvement to yield predictable results.  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 3:  Dunn in view of Lulic and Kawai discloses the claimed invention supra and Kawai further discloses wherein the management unit is further configured to generate an amount of monetary value based on the credit (Kawai, abstract, col. 2, lines 4 - 6; col. 4, line 66+ - col. 5, line 2; col. 8, lines 44 - 50; col. 9, lines 48 - 58; col. 10, lines 40 - 48; col. 12, lines 30 - 42; col. 13, lines 41 - 47)
 and to increase the balance of the account by the amount of monetary value (Kawai, abstract, col. 2, lines 4 - 6; col. 4, line 66+ - col. 5, line 2; col. 8, lines 44 - 50; col. 9, lines 48 - 58; col. 10, lines 40 - 48; col. 12, lines 30 - 42; col. 13, lines 41 - 47).  
Re Claim 4:  Dunn in view of Lulic and Kawai discloses the claimed invention supra and Kawai further discloses wherein the credit information is associated with a user of one of the plurality of portable devices (Kawai, abstract, col. 2, lines 4 - 6; col. 4, line 66+ - . 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunn in view of Lulic as applied to claim 1 above, and further in view of Fujita, US Pub. No. 2006/0100933.
Re Claim 5:  Dunn in view of Lulic discloses the claimed invention supra but fails to explicitly disclose wherein the IC chip includes the identifier.
	Fujita discloses: 
wherein the IC chip includes the identifier (Fujita, abstract, [0008] [0009] [0010] [0064] [0069] [0181] [0182] [0218] [0223] [0240] [0287], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Dunn in view of Lulic by adopting the teachings of Fujita to provide wherein the IC chip includes the identifier.  
	One would have been motivated to improve security.
The claimed invention uses a known technique to improve a similar method in the same way.  The claimed invention applies a known technique to a known method ready for improvement to yield predictable results.  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Claims 6, 7, 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunn, US Pub. No. 2004/039694 in view of Kawai, US Pat. No. 6,764,001 and Lulic, US Pub. No. 2008/0103890.
Re Claim 6:  Dunn discloses an information processing method, comprising: 
storing family information and an account associated with the family information, wherein the family information includes a plurality of identifiers of portable devices (Dunn, abstract, [0043] [0049] [0050] [0068] [0069] [0072], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.); 
receiving, from a portable device, a request for using an amount of monetary value in the account, the request including an identifier of the portable device (Dunn, [0049] [0053] [0063] [0065] [0073], See also MPEP § 2103 I. C. MPEP § 2111.04 interpreted akin to a “wherein” clause that is not further limiting of the claimed invention.); 
and  37confirming that the identifier is in the family information (Dunn, ]0053] [0056] [0064] [0065] [0073]) and decreasing a balance of the account by the amount when the balance is sufficient (Dunn, ]0053] [0056] [0064] [0065] [0073]). 
	Although discloses storing family information and an account associated with the family information, wherein the family information includes a plurality of identifiers of portable devices.  Dunn fails to explicitly disclose wherein the family information further includes credit information.
	Dunn fails to explicitly disclose:
wherein the portable device includes an IC chip having an antenna that performs near field communication, a value processing unit and an electronic money storage unit;	

wherein the family information further includes credit information (Kawai, abstract, col. 2, lines 4 - 6; col. 4, line 66+ - col. 5, line 2; col. 8, lines 44 - 50; col. 9, lines 48 - 58; col. 10, lines 40 - 48; col. 12, lines 30 - 42; col. 13, lines 41 – 47, See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).
	Lulic discloses:
wherein the portable device includes an IC chip having an antenna that performs near field communication, a value processing unit and an electronic money storage unit (Lulic, [0027] [0028] [0034] [0036], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.  NOTE:  The claimed invention is not from the perspective of the “portable device” or it’s components (e.g., “IC chip having an antenna”, “value processing unit”, “electronic money storage unit”);
	It would have been obvious to one of ordinary skill in the art at the time the invention was made by modifying the teachings of Dunn by adopting the teachings of Kawai and Lulic to provide storing family information and an account associated with the family information, wherein the family information includes a plurality of identifiers of portable devices and credit information; and receiving, from a portable device, a request for using an amount of monetary value in the account, the request including an identifier of the portable device, wherein the portable device includes an IC chip having an antenna that performs near field communication, a value processing unit and an electronic money storage unit;

The claimed invention uses a known technique to improve a similar method in the same way.  The claimed invention applies a known technique to a known method ready for improvement to yield predictable results.  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 7:  Dunn in view of Kawai and Lulic discloses the claimed invention supra and Kawai further discloses acquiring credit from a credit server using the credit information when the balance is insufficient (Kawai, abstract, col. 2, lines 4 - 6; col. 4, line 66+ - col. 5, line 2; col. 8, lines 44 - 50; col. 9, lines 48 - 58; col. 10, lines 40 - 48; col. 12, lines 30 - 42; col. 13, lines 41 - 47).  
Re Claim 8:  Dunn in view of Kawai and Lulic discloses the claimed invention supra and Kawai further discloses generating an amount of monetary value based on the credit (Kawai, abstract, col. 2, lines 4 - 6; col. 4, line 66+ - col. 5, line 2; col. 8, lines 44 - 50; col. 9, lines 48 - 58; col. 10, lines 40 - 48; col. 12, lines 30 - 42; col. 13, lines 41 - 47) and increasing the balance of the account by the amount of monetary value (Kawai, abstract, col. 2, lines 4 - 6; col. 4, line 66+ - col. 5, line 2; col. 8, lines 44 - 50; col. 9, lines 48 - 58; col. 10, lines 40 - 48; col. 12, lines 30 - 42; col. 13, lines 41 - 47).  
Re Claim 9:  Dunn in view of Kawai and Lulic discloses the claimed invention supra and Kawai further discloses wherein the credit information is associated with a user of one of the plurality of portable devices (Kawai, abstract, col. 2, lines 4 - 6; col. 4, line 66+ - col. 5, line 2; col. 8, lines 44 - 50; col. 9, lines 48 - 58; col. 10, lines 40 - 48; col. 12, lines 30 - 42; col. 13, lines 41 - 47, See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).  
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunn in view of Kawai and Lulic as applied to claim 6 above, and further in view of Fujita, US Pub. No. 2006/0100933.
Re Claim 10:  Dunn in view of Kawai and Lulic discloses the claimed invention supra but fails to explicitly disclose wherein the IC chip includes the identifier. 
	Fujita discloses: 
wherein the IC chip includes the identifier (Fujita, abstract, [0008] [0009] [0010] [0064] [0069] [0181] [0182] [0218] [0223] [0240] [0287], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Dunn in view of Kawai and Lulic by adopting the teachings of Fujita to provide wherein the IC chip includes the identifier. 
One would have been motivated to improve convenience and ease of use.
The claimed invention uses a known technique to improve a similar method in the same way.  The claimed invention applies a known technique to a known method ready for improvement to yield predictable results.  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunn, US Pub. No. 2004/039694 in view of Fujita, US Pub. No. 2006/0100933 and  Lulic, US Pub. No. 2008/0103890.
Re Claim 11:  Dunn discloses an information processing system, comprising: 
a portable device, comprising: and a communication unit configured to send a request for using an amount of monetary value, the request including the identifier (Dunn, [0049] [0053] [0063] [0065] [0073], See also MPEP § 2103 I. C. MPEP § 2111.04 interpreted akin to a “wherein” clause that is not further limiting of the claimed invention.); 
and an electronic money server, comprising: a data storage unit including a memory configured to store family information and an account associated with the family information, wherein the family information includes a plurality of identifiers of portable devices (Dunn, abstract, [0043] [0049] [0050] [0068] [0069] [0072], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.); 
a communication unit configured to receive the request from the portable device (Dunn, [0049] [0053] [0063] [0065] [0073]); 
and a management unit configured to confirm that the identifier included in the request is in the family information (Dunn, ]0053] [0056] [0064] [0065] [0073]) and decrease a balance of the account by the amount of monetary value when the balance is sufficient (Dunn, ]0053] [0056] [0064] [0065] [0073]).  

	Fujita discloses:
wherein the portable device, further comprises: a built-in IC chip storing an identifier (Fujita, abstract, [0008] [0009] [0010] [0064] [0069] [0181] [0182] [0218] [0223] [0240] [0287]).
	Lulic discloses:
wherein the portable device, further comprises: having an antenna to perform near field communications, a value processing unit and an electronic money storage unit (Lulic, [0027] [0028] [0034] [0036], See also MPEP § 2103 I. C. MPEP § 2111.04.  NOTE:  Although the “portable device” is a part of the claimed “information processing system”, the claims recite several components (e.g., “value processing unit”, “electronic money storage unit”) of the “portable device” that have no role or purpose in the context of the claimed invention.);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Dunn in view of Fujita and Lulic to a portable device, comprising: a built-in IC chip storing an identifier and having an antenna to perform near field communications, a value processing unit and an 
One would have been motivated to improve convenience and ease of use.
The claimed invention uses a known technique to improve a similar method in the same way.  The claimed invention applies a known technique to a known method ready for improvement to yield predictable results.  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Claims 12, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunn in view of Fujita and Lulic as applied to claim 11 above, and further in view of Kuwai, US Pub. No. 6,764,001.
Re Claim 12:  Dunn in view of Fujita and Lulic discloses the claimed invention supra but fails to explicitly disclose wherein the data storage unit is further configured to store credit information, 
wherein the electronic money 38server further comprises a credit acquisition unit configured to acquire credit from a credit server using the credit information when the balance is insufficient.  
	Kuwai discloses:

wherein the electronic money 38server further comprises a credit acquisition unit configured to acquire credit from a credit server using the credit information when the balance is insufficient (Kawai, abstract, col. 2, lines 4 - 6; col. 4, line 66+ - col. 5, line 2; col. 8, lines 44 - 50; col. 9, lines 48 - 58; col. 10, lines 40 - 48; col. 12, lines 30 - 42; col. 13, lines 41 - 47). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Dunn in view of Fujita and Lulic by further adopting the teachings of Kawai to provide wherein the data storage unit is further configured to store credit information, wherein the electronic money 38server further comprises a credit acquisition unit configured to acquire credit from a credit server using the credit information when the balance is insufficient. 
 One would have been motivated to improve the timeliness and accuracy of accounts.
The claimed invention uses a known technique to improve a similar method in the same way.  The claimed invention applies a known technique to a known method ready for improvement to yield predictable results.  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 13:  Dunn in view of Fujita, Lulic and Kawai discloses the claimed invention supra and Kawai further discloses wherein the management unit is further configured to generate an amount of monetary value based on the credit (Kawai, abstract, col. 2, lines 4 - 6; col. 4, line 66+ - col. 5, line 2; col. 8, lines 44 - 50; col. 9, lines 48 - 58; col. 10, lines 40 - 48; col. 12, lines 30 - 42; col. 13, lines 41 - 47) 
and to increase the balance of the account by the amount of monetary value (Kawai, abstract, col. 2, lines 4 - 6; col. 4, line 66+ - col. 5, line 2; col. 8, lines 44 - 50; col. 9, lines 48 - 58; col. 10, lines 40 - 48; col. 12, lines 30 - 42; col. 13, lines 41 - 47). 
Re Claim 14:  Dunn in view of Fujita, Lulic and Kawai discloses the claimed invention supra and Kawai further discloses wherein the credit information is associated with a user of one of the plurality of portable devices (Kawai, abstract, col. 2, lines 4 - 6; col. 4, line 66+ - col. 5, line 2; col. 8, lines 44 - 50; col. 9, lines 48 - 58; col. 10, lines 40 - 48; col. 12, lines 30 - 42; col. 13, lines 41 - 47, See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).
Response to Arguments
101
Applicant's arguments have been fully considered but they are not persuasive.
Alice 101 
(1)  Applicant argues the claimed invention is not directed to an abstract idea (i.e., certain methods of organizing human activity, mental processes). 
2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity
 a fundamental economic principles or practices (account associated with family information; request for using an amount of monetary value in the account); commercial or legal interactions (account associated with family information; request for using an amount of monetary value in the account); and managing personal behavior or relationships or interactions between people (storing, receiving, confirming).

The mere nominal recitation of the receipt of the request “from a portable device” does not take the claim out of the method of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Mental Processes

The claim recites limitations directed to 3 storing family information and an account associated with the family information, wherein the family information includes a plurality of identifiers of portable devices and credit information; receiving, from a portable device, a request for using an amount of monetary value in the account, the request including an identifier of the portable device; and  37confirming that the identifier is in the family information and decreasing a balance of the account by the amount when the balance is sufficient.   

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind.   That is, nothing in the claim element precludes the steps from practically being performed in the mind.  For example, the claim encompasses the user manually storing family information and an account associated with the family information, wherein the family information includes a plurality of identifiers of portable devices and credit information; receiving, from a portable device, a request for using an amount of monetary value in the account, the request including an identifier of the portable device; and  37confirming that the identifier is in the family information and decreasing a balance of the account by the amount when the balance is sufficient.  
 
The mere nominal recitation of interaction with a generic computer does not take the claim limitation out of the mental processes grouping.  This/these limitation(s) recite a mental process. Thus, the claim recites an abstract idea.

(2)  Applicant argues the claimed invention does not recite a judicial exception (i.e., certain methods of organizing human activity, mental processes) because the claimed invention recites, “wherein the portable device includes an IC chip having an antenna that performs near field communication, a value processing unit and an electronic money storage unit;”
Summary of Arguments:  1.  Portable device (and components thereof) are an unclaimed device.  2.  The claimed invention is silent regarding a role for any of the components of the portable device making their inclusion a nominal, gratuitous recitation of technology in the claims.  For example, the “portable devices includes an IC chip having an antenna that performs near field communication.”  According to the claim, the “portable device” does not use near field communication to interact with the “information processing apparatus” claim 1/ unknown entity claim 6/ “electronic money server” claim 11”.  If the “portable device” is not using near field communication to engage the claimed device or any other device of relevance to the claimed invention, it is insignificant in the 101 analysis.  For example, the claimed is completely silent regarding the “value processing unit” and “electronic money storage unit” both with respect to what they do and how they engage the claimed device or any other device of relevance to the claimed invention.  3.  All of the explicitly recited steps or acts required of the claimed invention are either (a) Performed by a general purpose computer (i.e., “information processing apparatus” in claim 1; “electronic money server” in claim 11) and they are steps or acts which could be performed by a human operator; or (b) the claims are silent (i.e. claim  6) regarding the entity performing the steps or acts leaving the Broadest Reasonable Interpretation of the claims to include performance by a human operator.  
First, with respect to independent claims 1 (and it’s dependents) and independent claim 6 (and it’s dependents), applicant’s claims describe components (i.e., “wherein the portable device includes an IC chip having an antenna that performs near field communication, a value processing unit and an electronic money storage unit;”) of an unclaimed device (i.e., “portable device”).  With respect to independent claims 1 (and it’s dependents), the claims are exclusively from the perspective of the “information processing apparatus”.  With respect to independent claim 6 (and it’s dependents), the claims are silent regarding the entity that is performing the positively recited steps or acts.  Second, there are no requirements that are being made of the entity the applicant is actually claiming (i.e., “information processing apparatus” in independent claims 1 (and it’s dependents) and nothing explicitly in independent claim 6 (and it’s dependents).  In other words, the entity performing the positively recited steps (i.e., “storing”, “receiving”, “confirming”, etc.) is not near field communication (nfc) enabled and is not using nfc technology to engage the unclaimed device (i.e., “portable device”).  Lastly, although the unclaimed device (i.e., “portable device”) is capable of using nfc technology, it is not required to use nfc technology as part of the claimed invention (e.g., By using nfc technology to engage to engage the “information processing apparatus”/ “electronic money server”).  Although the scope of claim 11 is somewhat different because it explicitly includes the “portable device” as part of the “information processing 2(A), Prong 1 above.
Software per se
Applicant’s claims are still describing an alleged machine (e.g., “information processing apparatus” in claim 1, “electronic money server” in claim 11) comprising exclusively software without any hardware (e.g. “processor”) execution of that software.
112
	Please note above the rejections withdrawn and maintained in light of applicant’s arguments and/ or amendments.
Prior Art
(1)  Applicant argues the prior art fails to explicitly disclose, “wherein the portable device includes an IC chip having an antenna that performs near field communication, a value processing unit and an electronic money storage unit;”
Applicant’s arguments have been considered but are moot because of the new grounds for rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186.  The examiner can normally be reached on Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692



/SARA C HAMILTON/Primary Examiner, Art Unit 3692